 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                  No. 2:16-cv-0441 KJM KJN P
12                        Plaintiff,
13            v.
14    J. MACOMBER, et al.,
15                        Defendants.
16

17    KAREEM J. HOWELL,                                  No. 2:18-cv-0513 CKD P
18                        Plaintiff,
19            v.                                         ORDER
20    D. TRAN,
21                        Defendant.
22

23          Plaintiff is a state prisoner, proceeding pro se. On October 16, 2018, plaintiff filed a letter
24   in the above-captioned cases addressed to the undersigned. While the court appreciates plaintiff’s
25   correspondence, it would not be appropriate to reassign his 2018 case to the undersigned.
26   However, as the undersigned mentioned during the settlement conference in plaintiff’s 2016 case,
27   if all parties in plaintiff’s 2018 case agree that a settlement conference is appropriate, the
28
                                                         1
 1   undersigned is amenable to presiding over a settlement conference in Case No. 2:18-cv-0513

 2   CKD P.

 3             IT IS SO ORDERED.

 4   Dated: October 18, 2018

 5

 6

 7   /howe0441.ltr

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
